DETAILED ACTION
Claims 1-20 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartfai-Walcott et al. (US PG Pub No. US 2016/0357610 A1) in view of Babashetty et al. (US PG Pub No. US 2015/0039930 A1), further in view of Sakurai et al. (US PG Pub No. US 2009/0241100 A1). 

Regarding claim 1, Bartfai-Walcott teaches a method of managing composed-nodes of a computing pod [Examiner’s Note: a pod is defined as a collection of computing racks at paragraph [0022] of Specification] (Fig 1; [0003]; [0017]), comprising:
receiving a request for composing a target composed-node running one or more virtual machines (VMs) [Examiner’s Note: a composed node is defined as a node for executing a workload such as a VM at paragraph [0056] of the Specification] ([0014]; [0016]);
employing a first set of pooled hardware resources of the computing pod to build the target composed-node running the one or more VMs ([0014-15]).
Bartfai-Walcott does not teach determining to reserve a second set of pooled hardware resources of the computing pod for building a backup node, of the target composed-node, that runs the one or more VMs; determining that the target composed-node has failed; and connecting the second set of pooled hardware resources through communication links, including bus links, to build the backup node running the one or more VMs.
Babashetty teaches creating a cloud based disaster recovery management system wherein production sites (i.e. first set of pooled hardware resources) and cloud based disaster recovery sites (i.e. second set of pooled hardware resources) exist separately but are coupled to each other ([0017-18]). Babashetty teaches requesting a failover of an application at the cloud based Disaster Recovery Site by the subscriber, fetching the hardware requirement for the said application, selecting the available dedicated pool of resources at the cloud based Disaster Recovery Site for performing the failover; building the backup node at the said cloud based Disaster Recovery Site ([0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reserve a second set of pooled hardware resources as a backup node of the target composed-node and employing the second set of pooled hardware resources to build the backup node when the target composed-node has failed. One would be motivated by the desire to meet disaster recovery objectives and reduce costs such as taught by Babashetty ([0003-5]).
Bartfai-Walcott and Babashetty do not teach determining software components of the target composed-node; including installing the software components on the second set of pooled hardware resources.
Sakurai teaches determining software OS components of a prior to node migration and installing the correct OS and version ([0178]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine software components of the target composed-node and installing the software components on the second set of pooled hardware resources. One would be motivated by the desire to correctly prepared node resources such as taught by Sakurai ([0178]).

Regarding claim 3, Babashetty teaches the target composed-node and the backup node have a same software configuration to provide a same service ([0026], wherein an image of the application is loaded at the cloud based disaster recovery site).

Regarding claims 4-5, Bartfai-Walcott, Babashetty, and Sakurai do not teach the first set of pooled hardware resources and the second set of pooled hardware resources are on a same computing rack or different computer racks of the computing pod. However, it would have readily occurred to the skilled artisan that the pooled resources can either exist on the same or different computer racks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try arranging the pooled resource on same or different computer racks. 
A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  KSR v. Teleflex

Claims 8, 10-12, 15, 17-19 are the apparatus and computer-readable medium claims of claims 1, and 3-5 above. Therefore, they are rejected for the same reasons as claims 1, and 3-5 above. 


Claims 2, 6-7,9, 13-14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartfai-Walcott et al. (US PG Pub No. US 2016/0357610 A1) in view of Babashetty et al. (US PG Pub No. US 2015/0039930 A1), in view of Sakurai et al. (US PG Pub No. US 2009/0241100 A1), further in view of Avagyan et al. (US PG Pub No. US 2021/0004275 A1).

Regarding claim 2, Bartfai-Walcott, Babashetty, and Sakurai do not teach the second set of pooled hardware resources contains less hardware resources than the first set of pooled hardware resources.
Avagyan teaches a method of using a secondary VM instance in a failover where the secondary VM instance is allocated less resources than the corresponding target resource level associated with the corresponding individual service instance ([0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to allocate less hardware resources to the second set of pooled hardware resources than the first set of pooled hardware resources. One would be motivated by the desire to allocate less resources to the secondary VM instance while sitting idle and may resize/grow as needed once called upon to execute an individual service instance during a failover as taught by Avagyan ([0047]).

Regarding claim 6, Avagyan teaches the first set of pooled hardware resources and the second set of pooled hardware resources each include: respective pooled compute resources, respective pooled network resources, and respective pooled storage resources ([0047]).

Regarding claim 7, Avagyan teaches the first set of pooled hardware resources includes first pooled compute resources, first pooled network resources, and first pooled storage resources; wherein the first set of pooled hardware resources includes second pooled compute resources, and second pooled network resources; wherein the backup node is built by further employing the first pooled storage resources  ([0047]).

Claims 9, 13-14, 16, and 20 are the apparatus and computer-readable medium claims of claims 2, and 6-7 above. Therefore, they are rejected for the same reasons as claims 2, and 6-7 above. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/Primary Examiner, Art Unit 2195